January 18,         1966


Honorable Henry Wade                      opinion     woo. c-585
District Attorney
Dallas County                             Re:     The a pllcablllty   of Artl-
Dallas, Texas                                     cle 18 .30, Code of Crfmlnal
                                                  Procedure, to dispositions
                                                  of unclaimed or abandoned
                                                  personal property In the
                                                  cu8t0ay   of law enforcement
Dear Mr. Wade:                                    officials   and agencies.
        You have requested          an opinion      of this    office   by letter
which reads In part:
                “Doea Section lo Article   18.30,   Code of
           CrImlnal Procedure, whfch becomes effective
           January 1, 1966, provide only for the delivery
           to the purchasfng agent or sheriff     of unclaimed
           or abandoned personal property seized by a
           peace offfcer  through execution of a search
           warrant?"
         Se&Ion      1 of Artfcle     18.30,     referred     to above,   provfdes
as follows:
           Article   18.30   Sale of unalafmed or abandoned property
                 “Sea, 1. All unclaimed or abandoned personal
           property except whiskey, wine and beer, of every
           kind, sefzed by a peace offfcer,    which Is not held
           as evfdence to be used In any pendIng case and has
           not been ordered aest.royea or returned to the per-
           son entitled  to possessfon   of the same by a magis-
           trate# whfch shall remafn unclaimed for a period of
           30 days shall be delfvered    to the purchaafng agent
           of the county for sale.     If the county has no pur-
           chaaIng agent then such property shall be sold by
           the sherfff  of the county,”
Sections 2, 3 and 4 of this article   provide for the disposition
of any property delfvered  in accordance with Section 1.
           By the express terms of Section 1, “A&l . . . personal
property    . e . aefzed by a peace officer”  (except whfskey, wine
                                        -2826
Hon. Henry Wade,     page 2 (C-585).


and beer),    and by virtue of the Incorporation   of this sectfon
Into Chapter 18 of the,coae of Crfmlnal Procedure which Is
entltled   “Search Warrants’ and regulates    the feeuance of such
warrants, It Is clear that Sectfon 1 ana the ofhor sections        of
Artfcle  18.30   apply to property seized under a search warrant
and that any unclaimed or abanaonea personal property so ob-
tained must be delivered    to the purchasing agent or sherfff     of
the county to be dfsposed of aa thrrefn provfded.
         The question remafns a8 to whether OP not Article 18.30
is applicable  to abandoned OP unclaimed personal property which
has come fnto the hands of law enforcement offPcers by some
means other than sefzure under a search warrant.
          BY formulating   an anewer, notice should first be taken of
specfal   statutes that provide for the disposal        of certain
propertfea    of a “contraband” nature (properties       used or pos-
sessed In vfolation     of law).    FOP example,   Intoxlcatlng    beve-
rages, expreaaly excluded from the operation of Article            18.30,
are dealt wfth in Artfcles       666-30 and 666-42 of Vernone~s Penal
Code; narcotics     and vehicles   used for their transportation        are
oovered by Artfcle 725d of Vernon’8 Penal Code, while Article
7266, Vernonf s Penal Code, covers the dfsposftfon          of “dangerous ”
drugs”; adulterated     or mfsbranaed fo,od and drugs are controlled
by Artfcles    9.06 of Vernon’s Code of CrImInal Procedure and
Artfcle j&76-5     of Vernon’s Civil Statutes;     and the dispositfon
of gaming equfpment faprovfaed         for by Artfcles   637 and 642a
of Vernon’s Penal Code.
 “. %Y.-.;'SlnceArticle 54.02 of the new code of CrImInal Procew
dure stIpulatea   that any exfsting    proviefons of the RevIsea
Civil Statutes and the Penal Code whfch govern crImIna1 proce-
dures in special    Instancea are not repealed,   any special
statutes such as those set out above9 provfdfng fop the dfspo-
sftion of particular     Items of property comfng Into the custody
of law enforcement officers,     should continue to be followed
and adhered to.
          Where there Is no special statute governing disposition
and the roperty concerned is not sefaed under a search warrant,
Chapter $ 7 (Artfcles      47.01 - 47.11) of the new Code of CrImInal
Procedure styled “Dfspositfon          of Stolen Property” should be
consulted,      Thfs chapter, &%ter provfdfng for the return of
stolen property where the owner Ujcnown or can, be determined,
conta@sthe       following   Articles:
      .-
           Artfole 47.06     Property sold
               “If   the property    Is not claimed   wIthIn 30
                                    -2a25-
Iion. Henry wade, page 3 (C-589)


         days from the convlotion   of the person accused
         off Illegally acquiring it, the aame procedure
         for Its aIaposItlon   aa set out In Article 18.30
         of this Code shall be followed.”     (Emphaals
         supplied)
         Artlole   47.07   Owner may raker
               “The real owner of the property soid under
         the provlrions   of Article 47.06 may recover such
         property under the same terms au prescribed   In
         Section 4 of Article 18 0 of this Code‘;*
         @phaels     adde
                        +
         Artmle    47.11   Scope   of Chapter
               “Each provision   of this Chapter relating to
         stolen properDj:~~applles as well to property ao-
         qulred in any manner which makes the acquisition
         a penal offense.n
        It would therefore  appear evident that the terms of
Article 18.30 apply to unalalmea or abandoned property,       which
may have been stolen whether aelzed under a search warrant or
not, and to property uhloh la otherwise illegally     acquired
uhere there Is no special statute controlling    disposition.
         Next to be considered Is the problem of disposing of
other properties,  not s~lzed under a search warrant, and which
do not come within the terms of a special dlsposltlon    atatute
or within the defInItlon   of stolen or illegally aaqulred
P=v-tY.
        Suoh articles   of personal property may Include items
of an evidentiary   nature se&aed by officers at the time of an
arre8t of a auspect with or without an arrest warrant where a
searah and seizure is made incident to the arrest ana not
pursuant to a search warrant.
            Article   18.30,     Section 1, speaks of property "seized
by a peace officer@          with no qualifying    language lImItlng the
terms of the article          to situations   where the seizure of the
property was under the authority of a search warrant, and
lacordingly,       the article     logically  applies to all seizures
of property by peace offlaera.
          Moreover, Inasmuch as the new Code of Criminal Pro-
cedure   purporta to regulate all matters relating to crlmlnal
                               -2a26-
                                                                .      -




Ron. Henry Wade, page 4 (c-585)


procedure (Articles     X-03 and 54.02, Code of Crtilnal     Proce-
dure), the provisions      of the Code should govern the disposition
of all property coming into the possession        of law enforcement
offfcers   In connection wfth the enforcement of criminal laws
unless there fs another special statute providing for dlapo-
sltlon.    Accordingly,    in any circumstance,   where there is no
particular   procedure set us by another statute,      the words
  seized by a peace officer      in Article  18.30 should be given
a broad meaning EO as to embrace all personal properties,
not of a contraband nature* which may come Into the possession
of peace officers     Including property voluntarily    delivered
to such officers    by a suspect, witness or other person who may
have knowledge of a criminal offense or suspected orlme.

                             SUMMARY
         “The applicability   of Article   18.30   of the
         new Code of Criminal Procedure Is not llmlted
         to unclaimed or abandoned per,sonal property
         seized under a search warrant; on the contrary,
         this Article    controls the disposition    of all
         such property [except intoxicants)       in the cus-
         tody of peace offlaers    where there Is no special
         statute providing for the disposition       of par-
         ticular  items and kflhds of property.”
                                Very truly   yours,
                                WAGGONER CARFi
                                Attorney General of Texaa




LFZPcm
APPROVED:
OPINION CO!%U?l’TEE
W. V. Geppert, Chairman
Milton Richardson
Iioward M. Fender
John Banks
Robert Flowers
APPROVEDFOR TRE ATTORmY GENERAL
BY: To B. Wrfght
                                -2827-